Citation Nr: 0926912	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  07-04 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to an initial (compensable) rating for 
residuals of a shrapnel wound, status post amputation, distal 
phalanx, right ring finger.

2. Entitlement to an initial rating in excess of 20 percent 
for equinus foot, acquired claw foot and heloma, tyloma, 
right foot.

3. Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and R.S.
ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to March 
1970.  He is a Vietnam veteran who earned the Combat 
Infantryman Badge and was awarded the Purple Heart Medal.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York.

In a July 2005 rating action, the RO (1) granted service 
connection for PTSD and rated it 50 percent disabling, 
effective April 21, 2005 (the date the Veteran filed his 
claim), and (2) granted service connection for amputation, 
distal phalanx, right ring finger, and rated it 
noncompensable, effective March 27, 1970 (the day following 
discharge from service).  The Veteran timely filed a Notice 
of Disagreement (NOD) in July 2006.  In a July 2006 rating 
action, the RO continued the 50 percent rating for PTSD.  The 
RO provided a Statement of the Case (SOC) in December 2006 
and thereafter, in February 2007, the Veteran timely filed a 
substantive appeal.  In November 2008, the RO provided a 
Supplemental Statement of the Case (SSOC).

In a July 2006 rating action, the RO denied service 
connection for a right foot condition.  The Veteran timely 
filed a NOD in August 2006.  In a December 2006 rating 
action, the RO granted service connection for equinus foot, 
acquired claw foot and heloma, tyloma, right foot, and rated 
it 20 percent, effective April 21, 2005.  In February 2008, 
the Veteran filed a NOD, which the RO accepted as timely 
filed.  The RO provided a SOC in October 2008 and thereafter, 
in December 2008, the Veteran timely filed a substantive 
appeal.

In December 2008, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  During 
the hearing, the Veteran submitted additional evidence along 
with a waiver of initial RO consideration.  A transcript of 
the hearing is associated with the claims folder. 

In a November 2008 decision, the RO granted service 
connection for peripheral neuropathy of the right hand and 
assigned a 10 percent rating, effective from February 6, 
2007.  The Board notes that the one-year period for filing a 
NOD has not yet expired.  See 38 C.F.R. § 20.302(a).

In February 2009, the Veteran submitted a claim for total 
disability based on individual unemployability (TDIU) as a 
result of his service-connected PTSD (rated 50 percent), 
right foot disability (20 percent), residuals of a shrapnel 
wound of the right leg (10 percent), residuals of shrapnel 
wounds of both hands, (10 percent for each hand), tinnitus 
(10 percent), right thigh scar (10 percent), peripheral 
neuropathy of the right hand (10 percent), amputation of the 
distal phalanx of the right ring finger (0 percent), right 
arm scar (0 percent) and residuals of a shrapnel wound of the 
left leg (0 percent).  The RO has not yet adjudicated this 
claim.  Accordingly, the Board refers this matter to the RO 
for appropriate development and adjudication.  

The Board also notes that in the February 2007 Form 9, the 
Veteran appeared to raise an informal claim of service 
connection for diarrhea and diverticulitis secondary to 
stress associated with his service-connected PTSD.  These 
issues are not developed for appellate consideration and are 
also referred to the RO for appropriate action.   

Other Matter

In July 2005, the RO granted service connection for tinnitus 
and rated it 10 percent disabling.  The Veteran filed a NOD 
in August 2006.  In a correspondence dated November 2006, the 
RO informed the Veteran that the NOD was not timely, and that 
he had the right to appeal that finding.  No response was 
received, and the Veteran has not requested a higher rating 
or earlier effective date.  Accordingly, the tinnitus claim 
is not on appeal.  The Board parenthetically notes that a 10 
percent rating is the maximum schedular evaluation for 
tinnitus under the applicable rating criteria.  See 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2008); Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006).

The issues of higher initial ratings for PTSD and a right 
foot disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran sustained a shell fragment wound of the right 
ring finger during service; the injury is currently 
manifested by amputation of the distal phalanx without 
metacarpal resection or proximal interphalangeal involvement; 
there are retained metallic fragments, which are observable 
to the naked eye, decreased grip strength, and pain; such 
findings are analogous to a tender or objectively painful 
scar.


CONCLUSION OF LAW

The criteria for a separate 10 percent rating for residuals 
of a shrapnel wound, status post amputation, distal phalanx, 
right ring finger, to include retained shell fragments, but 
no more than 10 percent, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.20, 4.71a, Diagnostic Codes 
5155; 5230, 5227; 4.118, Diagnostic Code 7899-7804 (2008).






REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhanced VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits, as codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2008; 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2008). 

a. Duty to Notify 

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the May 
2005 letter sent to the Veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claim.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending before 
VA on or filed after" May 30, 2008, as here, 38 C.F.R. § 
3.159(b)(1) no longer requires that VA request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  See 73 Fed. Reg. 23353, 23354  (Apr. 
30, 2008). 

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim,  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The May 2005 letter satisfies these mandates.  The letter 
informed the Veteran about the type of evidence needed to 
support his service connection claim, namely, proof of: (a) 
an injury in military service or disease that began in or was 
made worse during military service, or an event in service 
causing injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the Veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  The letter made clear that although 
VA could assist the Veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the Veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for him if the RO determined such to be 
necessary to make a decision on the claim.  

With respect to the Dingess requirements, the Veteran was 
provided with notice of the type of evidence necessary to 
establish a rating and effective date for a rating in a March 
2006 letter.

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide Dingess notice to the Veteran prior to the 
July 2005 decision that is the subject of this appeal.  
Notwithstanding this belated notice, the Board determines 
that the RO cured this defect by providing this complete VCAA 
notice together with readjudication of the claim, as 
demonstrated by the November 2008 SSOC.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an 
SOC to cure timing of notification defect).  The Veteran thus 
was not prejudiced by any defect in timing, as "the purpose 
behind the notice has been satisfied . . . that is, affording 
a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, 19 Vet. App. at 128.  The Veteran has not 
demonstrated or even pled prejudicial error.  He has been 
represented by an accredited service organization throughout 
this appeal.  Under such circumstances, any error with 
respect to the timing of the notice is harmless.  See 
Shinseki v. Sanders, 129 U.S. 1696 (2009).

b. Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to  
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran in fact did 
receive June 2005 and September 2008 VA examinations, which 
were thorough in nature and adequate for rating purposes.  
The Board finds that the medical evidence of record is 
sufficient to resolve this appeal, and the VA has no further 
duty to provide another examination or medical opinion.  
38 C.F.R. §§ 3.326, 3.327.

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 
II. Law and Regulations

a. Calculation of Disability Ratings

38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. 
§ 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating Disabilities 
. . . for evaluating the degree of disabilities  in claims 
for disability compensation . . . and in eligibility 
determinations."  The provisions contained in the rating 
schedule approximate the average impairment in  earning 
capacity in civil occupations resulting from a disability.  
38 C.F.R. 
§ 3.321(a); accord 38 U.S.C.A. § 1155 ("The ratings shall be 
based, as far as practicable, upon average impairments of 
earning capacity resulting from such  injuries in civil 
occupations").  Separate diagnostic codes pertain to the 
various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  

The Veteran's residuals of a shrapnel wound, status post 
amputation, distal phalanx, right ring finger, is currently 
rated under Diagnostic Code 5155.  The Board notes that 
Diagnostic Code 5155 provides ratings for disabilities based 
on amputation of the ring finger.  38 C.F.R. § 4.118, 
Diagnostic Code 5155 (2008).  

Scars other than the head, face, or neck, which are deep or 
which cause limited motion are 10 percent disabling if 
exceeding six square inches (39 square centimeters).  38 
C.F.R. § 4.118, DC 7801.  Scars other than the head, face, or 
neck, which are superficial and do not cause limited motion 
are 10 percent disabling if they cover an area of 144 square 
inches (929 square centimeters) or greater.  38 C.F.R. § 
4.118, DC 7802.
Superficial, unstable scars are 10 percent disabling.  38 
C.F.R. § 4.118, DC 7803.  Superficial scars that are painful 
on examination are 10 percent disabling.  38 C.F.R. § 4.118, 
DC 7804.  Finally, other scars are to be rated on the basis 
of limitation of function of the affected part.  38 C.F.R. § 
4.118, DC 7805.

Functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of a 
claimant.  38 C.F.R. § 4.40; accord Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).  

b. Fenderson Appeal

In the instant case, the Veteran has challenged the initial 
disability rating for his residuals of a shell fragment wound 
of the right ring finger as opposed to having filed a claim 
for an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999) (noting distinction between claims 
stemming from an original rating versus increased rating).  
The Veteran thus seeks appellate review of the RO's initial 
disability rating because of his dissatisfaction with the 
noncompensable rating for his right finger disability.

In a Fenderson appeal, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" rating.  Id. at 126.  The Board further 
notes that the rule that "the present level of disability is 
of primary importance," does not apply to a Fenderson appeal.  
Id. (recognizing that this rule "is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability") 
(internal quotation marks omitted); cf. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) (applying rule in increased rating 
case).  Instead, the Board gives consideration to all the 
evidence of record from the date of the veteran's claim.  
Fenderson, 12 Vet. App. at 126-27.   Additionally, "[w]hen 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability such doubt will be  resolved in favor of the 
[veteran]."  38 C.F.R. § 4.3.  "Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating."  
38 C.F.R. § 4.7. 
c. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

III. Analysis

a. Factual Background

The Veteran's service treatment records show that he 
underwent amputation of the distal phalanx, right ring 
finger, after being hit with shrapnel while serving in 
Vietnam in April 1969.  

In June 2005, the Veteran underwent a VA muscle examination.  
The examiner noted that the Veteran had shrapnel present in 
the right ring finger, and wrote that "[i]n three areas you 
can measure the shrapnel is present."  A June 2005 VA scar 
examination report does not mention the presence of any scars 
on the right ring finger.  X-rays revealed no evidence of 
acute fracture or dislocation or significant arthropathy.  
Nor was there any evidence of metallic foreign bodies.  The 
radiologist did, however, note small punctate soft tissue 
calcifications in the third and fourth digits.

July 2005 VA treatment records show that the Veteran 
complained of soreness and weakness.  X-rays of the right 
hand were negative for foreign bodies.  Upon physical 
examination, there was full range of motion of the right 
hand, and grip strength was described as good.  The clinician 
determined that there was no need to remove the shrapnel. 

A VA hand, thumb, and fingers examination was conducted in 
November 2008.  The Veteran reported constant pain in his 
right ring finger where the shrapnel was located.  He 
indicated that he had trouble grasping and that his fingers 
were constantly cold.  Upon physical examination, there was 
amputation of the distal phalanx of the right fourth finger.  
The examiner noted good range of motion of the finger, the 
metacarpophalangeal joint, and the hand as a unit.  The 
Veteran could go from the tips of the thumb to the fingers.  
Attempts to oppose the finger were good.  The clinician noted 
that the X-rays showed no foreign body in the hand, which he 
wrote "is amazing because you can see the foreign body 
underneath the thin skin."  The diagnosis was status post 
amputation of ring finger with difficulty grasping.

During the December 2008 Travel Board hearing, the Veteran 
stated that the area where the shrapnel is located is tender 
and "hurts all the time."  He rated the pain at 7/10.  The 
pain is worse in cold or damp weather.  The Veteran described 
a weakened grasp and trouble feeling his fingers.  He 
testified that the right hand is his dominant hand, and that 
this condition affects his employment "to an extent."  

b. Discussion

The Veteran contends, in essence that his right ring finger 
disability is productive of symptoms such as pain and 
functional limitation of his hand to a degree that a 
compensable rating is warranted.  The Board agrees.    

The Veteran's service treatment records reflect that he 
underwent partial amputation of he sustained a shell fragment 
wound involving his right ring finger.  A compensable rating 
under Diagnostic Code 5155 would require amputation of the 
ring finger at the proximal interphalangeal joint or proximal 
thereto, which the Veteran does not have.  His amputation is 
at the distal phalanx or closer to the tip of his finger.  
The June 2005 VA examiner did not refer to residual scarring 
when the Veteran was examined by the VA in June 2005, but the 
clinician did note retained shrapnel in the finger were 
visible on clinical examination and such was confirmed on the 
June 2005 X-ray of the right hand.  The Veteran has 
complained of constant pain in his finger, in addition to 
trouble grasping.  There is good range of motion of the right 
ring finger, the metacarpophalangeal joint, and the hand.  
Finger opposition is good.  There is good strength in the 
hand, but there is a slight decreased ability to grab.  The 
medical evidence is at least in equipoise as to whether there 
is pain secondary to the Veteran's retained shell fragments 
confirmed by objective examination.  The Board finds that, 
under such circumstances the Veteran's pain in the right ring 
finger warrants a separate 10 percent evaluation by rating it 
by analogy to a tender or objectively painful scar.  See 38 
C.F.R. §§ 4.20, 4.118, Diagnostic Code 7804.  The post-
service medical records do not show any findings indicative 
of arthritis in the right ring finger; X-rays taken in June 
2005 were negative for arthritis.  As there are no other 
complications, a rating in excess of 10 percent is not 
warranted.

The Board has also considered whether a higher or separate 
compensable rating is warranted.  There is no indication of 
muscle involvement; the injury involves the tip of the ring 
finger.  That is, while there are retained metallic 
fragments, they are in the soft tissue; there is no 
underlying muscle in the proximal 4th finger.  Therefore, a 
separate compensable rating or a higher rating for a muscle 
injury is not warranted.  

The Board has considered 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 
supra, but a compensable rating is not available for 
limitation of motion or even ankylosis           (which the 
Veteran does not have) of the 4th or ring finger.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5227, 5230.  The Court 
has held that there is no basis for a rating higher than the 
maximum scheduler rating for additional limitation of motion 
due to pain or functional loss under these provisions.  See 
VAOPGCPREC 36- 97; Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  Under these circumstances, 38 C.F.R. §§ 4.40, 4.45 
and DeLuca, supra are not applicable.  

An amputation of the ring finger warrants a 10 percent 
evaluation without metacarpal resection at the proximal 
interphalangeal joint, or proximal thereto. A 20 percent 
evaluation is warranted with amputation of the ring finger 
with more than one half of the bone lost.  38 C.F.R. § 4.71a, 
Diagnostic Code 5155.  As noted above, in this case the 
amputation was at the distal phalanx of the right ring 
finger; it did not involve metacarpal resection or proximal 
interphalangeal involvement. 
Accordingly, the Board finds that an initial rating of 10 
percent for residuals of a shrapnel wound to the right ring 
finger, status post amputation, distal phalanx, right ring 
finger, with multiple retained shrapnel fragments, but no 
more than 10 percent, is warranted.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of positive evidence with the negative 
evidence to otherwise warrant an even higher rating than 10 
percent for his finger disability so the doctrine of 
reasonable doubt does not apply to this aspect of the 
veteran's appeal.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an initial rating of 10 percent for residuals 
of a shrapnel wound to the right ring finger, status post 
amputation, distal phalanx, right ring finger, 
with retained multiple foreign bodies, but no more than 10 
percent, is granted, subject to the law and regulations 
applicable to the payment of monetary benefits.   


REMAND

The Veteran maintains that his current rating does not 
adequately reflect the severity of his service-connected 
PTSD.  In this regard, in the December 2008 Travel Board 
hearing, the Veteran testified that he was fearful of 
everything and had problems driving to certain places.  
According to the Veteran, he was combative with co-workers 
and his wife, and he no longer had any friends or hobbies.  
He also had panic attacks and extreme episodes of anxiety.  
The Board notes that the Veteran's February 2009 TDIU 
application indicates that he retired early from his job due 
to his service-connected disabilities, to include PTSD.  In 
light of the Veteran's testimony regarding his increased PTSD 
symptomatology, to include symptoms that could support a 
higher rating, since his last VA examination in November 
2006, the RO must afford the Veteran a new psychiatric 
examination.  See 38 C.F.R. §§ 3.326, 3.327; see also, e.g., 
Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994); Green v. 
Derwinski, 1 Vet. App. 121, 124, (1991) (fulfillment of the 
statutory duty to assist includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one).

Additional development is also warranted to address the 
merits of the Veteran's claim for a rating in excess of 20 
percent for his right foot disability.  Specifically, the 
Veteran has testified that his right foot condition has 
deteriorated since the most recent VA foot examination in 
November 2006.  He stated that he now uses a cane to ambulate 
and also described problems and limitations with standing and 
walking due to his condition.  The evidence of record 
includes a November 2008 treatment record wherein the 
clinician found that the Veteran's pain was "more severe" 
and that his service-connected right foot condition "makes 
it difficult for him to be gainfully employed."  VA 
treatment records establish that the Veteran receives regular 
debridement of callosities, which are painful despite the use 
of inserts.  The Board also notes that a September 2005 VA 
examiner found full range of motion in the right ankle, while 
a November 2006 VA examination report noted "limited ankle 
dorsiflexion" but did not quantify the degree.  However, the 
current 20 percent rating is the maximum evaluation allowed 
for limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5271.  The provisions of 38 C.F.R. §§ 4.40 and 4.45 
cannot support a higher rating because the Court has held 
that there is no basis for a rating higher than the maximum 
scheduler rating for additional limitation of motion due to 
pain or functional loss under these provisions.  See 
VAOPGCPREC 36- 97; Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  Moreover, the Veteran's foot disability is rated as 
claw foot under DC 5278.  Notwithstanding the foregoing, it 
is also apparent that there are multiple service and 
nonservice-connected disabilities causing right foot 
impairment, which raises the question of whether a separate 
compensable rating is warranted.  See Esteban v. Brown, 6 
Vet. App. 259 (1994).

It is pertinent to note that, with respect to any nonservice-
connected right foot disability that may be present, the 
Court of Appeals for Veterans Claims has held that under the 
duty to assist, where there are service- connected and 
nonservice- connected disabilities affecting the same bodily 
part or system, medical evidence is required to permit the 
Board and adjudicators to determine the degree of disability 
attributable to the service-connected as opposed to the 
nonservice-connected disorder.  See Waddell v. Brown, 5 Vet. 
App. 454 (1993).  In Mittleider v. West, 11 Vet. App. 181 
(1998), the Court held that regulations require that when 
examiners are not able to distinguish the symptoms and/or 
degree of impairment due to a service-connected disability 
from any other diagnosed disorder, VA must consider all 
symptoms in the adjudication of the claim.  As such, unless a 
VA examiner, based on his or her review of the record, 
concludes that some of the veteran's right foot symptoms are 
unrelated to his service-connected equinus foot with acquired 
claw foot and heloma/tyloma of the right foot, those symptoms 
that cannot be distinguished from his service-connected 
disorder must be considered in the evaluation of this 
disability.  Id. at 182.  

Accordingly, the Board determines that a fresh VA orthopedic 
or podiatry examination is warranted.  38 C.F.R. §§ 3,326, 
3.327; Caffrey, supra; Green, supra.  

Also, as required by Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), the Board has considered the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether or not the Veteran raised them, 
including 
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record does present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  The Veteran 
contends that his PTSD and right foot disorder have caused 
significant interference with his employment as a lab 
technician for a waste water treatment plant.  (The Board 
notes that since his December 2008 hearing, the Veteran has 
retired and filed a TDIU application with respect to these 
three conditions, which will be the subject of a separate RO 
decision.)  

In view of the foregoing, the Board finds that the criteria 
for submission to the Chief Benefits Director to determine 
whether an extraschedular rating for the Veteran's PTSD 
and/or right foot disability has been met.  38 C.F.R. § 
3.321(b)(1); see also Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Prior to the referral for extraschedular consideration, the 
AMC/RO must conduct any development deemed necessary, to 
include contacting the Veteran to determine if he has any 
additional evidence that is relevant to the question of 
whether his PTSD or right foot disability have caused marked 
interference with employment, to include records or a 
statement from a current or former employer.

Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in 
the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. 
    § 3.159 (2008).  Notice consistent with 
38 U.S.C.A 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) 
with respect to the claims must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claims for the benefits sought; (b) 
inform the claimant about the 
information and evidence that VA will 
seek to provide; and (c) inform the 
claimant about the information and 
evidence the claimant is expected to 
provide.

2.	Schedule the Veteran for a 
comprehensive VA psychiatric 
examination for the purposes of 
determining the current severity of his 
service-connected PTSD.  The claims 
file should be furnished  to the 
psychiatrist for his or her review.  
The examiner is asked to report a 
Global Assessment of Functioning (GAF) 
score.  Any tests that are deemed 
necessary should be conducted.

3.	Schedule the Veteran for a 
comprehensive VA orthopedic examination 
for the purposes of determining the 
current severity of his service-
connected equinus foot with acquired 
claw foot and heloma/tyloma of the 
right foot,  

The orthopedic evaluation must include 
range of motion studies for the right 
foot and ankle and the examiner should 
note any ankylosis that may be present.  
To the extent that is possible, the 
examiner should distinguish between 
symptoms and functional impairment due 
to the veteran's service-connected 
equinus foot with acquired claw foot 
and heloma/tyloma of the right foot 
from any nonservice-connected 
disability of the right foot that may 
be present.

4.	The AMC/RO should provide the Veteran 
written notification specific to an 
extraschedular rating for his PTSD and 
right foot disabilities under 38 C.F.R. 
§ 3.321(b)(1), to include informing him 
of the relevancy of any evidence from 
an employer or former employer relating 
to his claim of significant work 
impairment caused by his disabilities.  

5.	The AMC/RO must refer the case to the 
Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service for consideration of an 
extraschedular evaluation for the 
Veteran's service-connected PTSD and 
right foot disabilities.  38 C.F.R. § 
3.321(b) (2008).  If the Veteran is not 
satisfied with any part of the 
decision, he and his representative 
should be provided an SSOC.  A 
reasonable period of time for a 
response should be afforded

6.	After completion to the extent possible 
of the directed development, and any 
additional development that is  
indicated by the current state of the 
record, re-adjudicate the Veteran's 
claims, to include whether a separate 
compensable rating is warranted for a 
right foot disorder under the 
applicable rating criteria with 
consideration of 38 C.F.R. § 4.14 and 
Esteban, supra.   If the Veteran 
remains dissatisfied with the decision, 
issue an appropriate supplemental 
statement of the case and provide an 
opportunity to respond.  

Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if otherwise in order.  
No action is required of the Veteran 
until he is otherwise notified by the 
AMC or RO.  By this action, the Board 
intimates no opinion, legal or factual, 
as to any ultimate disposition 
warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


